Case 4:21-cv-00943-Y Document 1-4 Filed 08/10/21   Page 1 of 2 PageID 18




                        EXHIBIT 3
     Case 4:21-cv-00943-Y Document 1-4 Filed 08/10/21       Page 2 of 2 PageID 19


                   TARRANT COUNTY DISTRICT CLERK'S OFFICE         Page:    1
                     ALL IMAGED TRANSACTIONS FOR A CASE           Date: 08/04/2021
                                                                  Time: 10:49

              Cause Number: 348-326390-21     Date Filed: 07/07/2021
    SHEMILY ORTIZ                      v       AETNA LIFE INSURANCE COMPANY
                                          s
       Cause of Action: CONTRACT, CONSUMER/DTPA
       Case Status .... : PENDING

  Filemark    Description                                                 Fee Total

 07/07/2021   PLTF'S ORIG PET                                       NI        289.00
 07/07/2021   CIT-ISSUED ON AETNA LIFE INSURANCE COMPANY-On         NUI         8.00

Total Number Of Records Printed:      2
